PER CURIAM.
*71Rita Glasco (Appellant) appeals the referee's decision disqualifying her from receiving reemployment assistance benefits. We affirm the decision under review but remand for correction of a scrivener's error. The referee's decision currently disqualifies Appellant for the week beginning May 1, 2016, the following five weeks, and until Appellant earns seventeen times the weekly benefit amount ($4675). This is incorrect as Appellant was not discharged until January 5, 2017. The proper disqualification timeframe is the week beginning January 1, 2017, the following five weeks, and until Appellant has earned $4675. See § 443.101(1)(a)2., Fla. Stat. (2017). We therefore remand for the Commission to make this correction.
AFFIRMED; REMANDED for correction of a scrivener's error.
BERGER, WALLIS and EISNAUGLE, JJ., concur.